Title: Abigail Adams to John Adams, 23 March 1788
From: Adams, Abigail
To: Adams, John


        
          Bath Hotell March 23 1788
          my dearest Friend
        
        I received yours of the 14th and ever Since thursday have been in Hourly expectation of seeing you I hope it is oweing to all the packets being detaind upon this Side, as is reported, and not to any indisposition that your return is delayed, that unpleasing detention is sufficiently mortifying particularly as we wish to proceed to Falmouth as soon as possible, tho I shall fear to go from hence untill the ship is gone, for from the best information I can get callihan has as yet scarcly any thing but our Bagage &c on Board, and even that has been several days delay’d by him. I came last monday Evening to this Hotell, that the Beds & remaining furniture might be sent on Board and the House given up. this will be wholy accomplish’d on the morrow if the weather permits, & has been oweing to that, for several days that all has not been accomplished
        The packet arrived this week from Newyork and brings an account that seven states had accepted the Constitution. the Massachusetts convention consisted of 300 & 40 members. it was carried by a Majority of Nineteen Georgia & South Carolina are the two other states of which we had not before any certain accounts. New Hamshire was sitting. Newyork are becomeing more National and mr Duer writes mr Smith, that he may consider the constitution as accepted, & begining to operate at the Commencment of an other Year. Newyork had agreed to call a convention—thus my dear Friend I think we shall return to our Country at a very important period and with more pleasing prospects opening before her than the turbulent Scenes which massachusetts not long since presented. May wisdom Govern her counsels and justice direct her opperations.
        mr & Mrs Smith set off this week for Falmouth. she is now confined with a Soar throat, similar to the complaint which afficted me ten days ago. I write in hopes the Baron de Lynden will meet you on your return.
        I shall be exceedingly anxious if I do not see, or hear from you soon
        adieu & believe me ever yours
        A Adams
      